



Exhibit 10.27


November 22, 2017
Dear John:
This letter agreement amends the Employment Agreement among you, Surgery
Partners, Inc. (“Parent”) and Symbion, Inc. (“Symbion” and, together with
Parent, the “Company”), dated September 17, 2015 (the “Employment Agreement”).
All capitalized terms used in this letter shall have the meaning ascribed to
them in the Agreement unless otherwise expressly provided herein. This letter
agreement shall be effective as of the date first written above.
In consideration of the promises, the mutual covenants of the parties
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, you hereby agree to amend the
Employment Agreement, pursuant to Section 21 therein, as follows:
The closing paragraph of Section 4(b) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following, effective as of the
date hereof:
“but only if (x) Executive notifies the Company in writing within 90 days of the
initial existence or occurrence of any of these conditions which notice
describes in reasonable detail the basis for Executive’s belief that Good Reason
exists and that Executive intends to resign for Good Reason and the Company,
within 30 days after receipt of such notice, either fails to cure the condition
or delivers a written notice to Executive that the Company intends not to cure
such condition and (y) Executive actually resign prior to 15 days after the
earlier to occur of either the end of such 30-day cure period or delivery of
such written notice by the Company. Notwithstanding the foregoing, Executive
shall have up to and through November 30, 2018 to notify the Company with
respect to an event described in subsection (i) above that occurred, regardless
of the initial existence or occurrence, as a result of any change in Executive’s
title, reporting structure, duties and responsibilities by reason of, or
relating to, the consummation of the transactions contemplated by the Agreement
and Plan of Merger by and among Parent, SP Merger Sub., Inc. NSH Holdco, Inc.
and IPC / NSH L.P. (solely in its capacity as the Sellers’ Representative),
dated as of May 9, 2017 (the “NSH Transaction”).”
This letter agreement may only be amended by a writing signed by you and a duly
authorized representative of the Company. Except as provided herein, all terms
and conditions of the Employment Agreement, as set forth therein, remain in full
force and effect. This letter agreement embodies the entire agreement between
the parties with respect to amending the Employment Agreement and supersedes all
prior communications, agreements and understandings, whether written or oral,
with respect to the same. This letter agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.
If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me. At the time you sign and return it, this letter
will take effect as a binding agreement between you and the Company on the basis
set forth above. The enclosed copy is for your records.





--------------------------------------------------------------------------------









Very truly yours,


SURGERY PARTNERS, INC.



By: /s/ Jennifer Baldock_______
Jennifer Baldock
Senior Vice President and General Counsel


SYMBION, INC.
By: /s/ Jennifer Baldock    
Jennifer Baldock
Senior Vice President and General Counsel


Accepted and Agreed:
/s/ John Crysel____________
John Crysel
Date: 11/28/17______________





